Citation Nr: 1100602	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1967 to June 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating decision of 
the Portland, Oregon VARO.  The Veteran was afforded a DRO 
informal conference hearing in August 2007, a report of which is 
included in the claims file.  In his October 2006 VA Form 9 
(substantive appeal) the Veteran requested a Travel Board 
hearing; he was scheduled for such hearing in March 2009, and 
asked to be rescheduled.  He failed to report for the rescheduled 
hearing in September 2009.  (On the day prior to the scheduled 
date he submitted a statement again asking to be rescheduled.  
The Veterans Law Judge who was designated to preside over the 
September 2009 Travel Board hearing denied the motion, as 
offering insufficient good cause for rescheduling again.)  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If there is only one such disability, it 
must be rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 40 
percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent.  The Veteran's service-
connected disabilities are PTSD, rated 70 percent and status post 
Colles fracture of the left wrist, rated 10 percent.  Therefore, 
the schedular criteria for TDIU are met.

The Veteran claims that his PTSD and status post Colles fracture 
of the left wrist render him unemployable.  He is clearly shown 
to have severe occupational impairment due to PTSD (as he is 
rated 70 percent disabled for the disability) as well as some 
impairment due to the left wrist disability.  However, the extent 
of his occupational impairment due to the two disabilities 
considered together is unclear.  His written communications 
reflect that he was working as a sub-contractor in drywall taping 
until December 2004, though he was only able to work alone as 
working with others caused him to "flip out for no reason".  
His statements also reflect that he became unable to continue in 
his occupation due to physical problems.  A March 2004 employment 
assessment from Snowline Drywall service appears to support the 
Veteran's statements, as the submission notes that the Veteran 
was employed as a sub-contractor from 2001 to 2004; that he 
became physically unable to work in all phases of drywall and was 
then brought into the office as a field supervisor; and became 
mentally incapable of handling the position and the stress 
involved such that his job performance became unacceptable to the 
business.  The Veteran's own statements indicate that he 
continued in a self-employed capacity until December 2004.  

There are conflicting medical opinions in the record (e.g., 
reports from SSA) indicating that he is disabled due to a 
combination of both service-connected and nonservice- connected 
disabilities.  These records include:

-	A January 2005 VA psychiatric examination that found 
moderate to severe PTSD with associated depression.  The 
examiner opined that the Veteran would have a difficult 
time working in the presence of others but appeared capable 
of working at his "present job".  (The Veteran's March 
2005 Notice of Disagreement alleges that the reports of the 
Veteran's statements are inaccurate.)  

-	A June 2005 health insurance claim form, with physician's 
verification of disability, indicating that the Veteran was 
totally disabled due to chronic low back pain (not service 
connected) and PTSD/depression, and would never be able to 
return to regular or partial duties in any and all 
occupations.  

-	A December 2005 mental health treatment record; the Veteran 
reported that he could not work because of his high level 
of medication as well as pain in his elbows.  He believed 
that gainful employment through drywalling had become 
impossible for him.  The provider noted that the Veteran's 
PTSD did not appear to be totally debilitating.

-	A February 2006 treatment report, when the provider opined 
that it was clear at that point that the Veteran would 
never go to work as a drywall hanger because of his 
physical incapacity, noting that the Veteran had had 
accidents in the previous months which resulted in his 
being unemployable.  The treatment provider found that the 
Veteran's focus on his disability made it difficult to 
determine the severity level of his PTSD, though at that 
time it appeared to be "somewhere around a moderate 
level".

-	An August 2006 treatment report, when the Veteran related 
that he quit working as a drywall taper in December 2004 
upon becoming physically unable to work.

-	A July 2005 health insurance claim form, with physician's 
verification of disability, noted that the Veteran was 
totally disabled due to PTSD and left ulnar neuropathy.  A 
similar form from January 2006 noted the totally disabling 
conditions as cubital tunnel syndrome and PTSD.

-	A March 2008 VA psychiatric examination report, when the 
examiner noted the Veteran retired due to physical problems 
including fibromyalgia and rheumatoid arthritis, and 
diagnosed PTSD with dysthymia secondary to medical 
conditions.  The examiner found that the Veteran had a 
difficult time working with others and he worked alone for 
much of the time when he was physically capable of work.  
The examiner opined that the Veteran's symptoms of PTSD 
alone did not preclude employment, but did not mention the 
service-connected left wrist disability.

-	A March 2008 VA joints examination report, when the 
examiner opined that there was an expected loss of between 
15 and 20 degrees of overall range of motion, strength, 
coordination, and fatigability associated with repetitive 
movement flares.  The examiner opined that "this should not 
be the deciding factor in any employment as he is right-
hand dominant and is able to use the left wrist today in 
the office."  The examiner did not comment specifically on 
the Veteran's occupation of taping drywall and the impact 
of the left wrist disability on such employment.

Specifically, the record does not include a contemporaneous 
examination to assess whether or not the Veteran's service-
connected disabilities, when considered together, are of such 
nature and severity so as to preclude him from engaging in any 
regular gainful employment.  As noted above, there were separate 
VA psychiatric and joints examinations in March 2008 to assess 
the severity and impact on employment of the PTSD and the left 
wrist disability individually, yet no opinion reconciling the two 
disabilities and their cumulative impact on the Veteran's ability 
to work.  

Notably, the record reflects that the Veteran also has several 
nonservice-connected disabilities (including fibromyalgia, 
rheumatoid arthritis, and cubital tunnel syndrome of the elbows) 
that may also impact on his ability to pursue gainful employment.  
As such evidence suggests that the Veteran's overall condition, 
and not just his service-connected disabilities, impairs his 
ability to work, an examination to ascertain the causes(s) of his 
work impairment is necessary prior to deciding this claim.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (noting that the 
central inquiry in TDIU claims is "whether the veteran's 
service- connected disabilities alone are of sufficient severity 
to produce unemployability").

Records of any ongoing treatment also are constructively of 
record, may contain information pertinent to the TDIU claim, and 
must be secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
updated VA medical records pertaining to all 
treatment the Veteran received for PTSD and 
his left wrist disability since May 2008 (the 
date of the most recent VA treatment records 
available for review).

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to assess the cumulative impact his 
service connected disabilities would be 
expected to have on his employability 
(disregarding the effects of any disabilities 
that are not service-connected).  The 
Veteran's claims file (to include this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  Based on 
review of the record and examination of the 
Veteran, the examiner should provide opinions 
responding to the following;

(a) Please discuss the functional limitations 
associated with, and expected impact on 
employment resulting from, each of the 
Veteran's service-connected disabilities 
(PTSD and status post Colles fracture of the 
left wrist).

b) Please discuss the functional limitations 
associated with, and expected impact on 
employment resulting from, the Veteran's 
service-connected disabilities cumulatively.

(c) Please identify the types of employment, 
if any, that would not be inconsistent 
with/precluded by the cumulative functional 
limitations due to the service-connected 
disabilities and opine whether the PTSD and 
left wrist disability when considered 
together render the Veteran incapable of 
participating in any gainful employment 
consistent with his education and work 
experience.  

The examiner must explain the rationale for 
all opinions offered in detail.

3.  The RO should then re-adjudicate the 
claim for TDIU. If it remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

